Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00251-CV

                                         Pedro I. SAENZ III,
                                              Appellant

                                                   v.

                                        LAREDO KIP, LLC,
                                            Appellee

                      From the County Court at Law No. 2, Webb County, Texas
                                Trial Court No. 2020-CVI-000951-C3
                            Honorable Victor Villarreal, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: August 3, 2022

DISMISSED FOR WANT OF PROSECUTION

           From the limited record before us, it appears the clerk’s record was due on June 28, 2022.

See TEX. R. APP. P. 35.1(c). On the due date, the Webb County District Clerk notified this court

that Appellant had not paid the clerk’s fee for preparing the record and Appellant is not entitled to

a free clerk’s record.

           On July 7, 2022, we ordered Appellant to file written proof by July 18, 2022, that either

(1) the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee, or (2)
                                                                                    04-22-00251-CV


Appellant is entitled to a free clerk’s record. We warned Appellant that if he failed to respond as

ordered, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

       To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(b), (c).

                                                  PER CURIAM




                                                -2-